DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, 8, 9, 10, 12, 14-18, 20, 21, 23 and 24 have been considered but are moot in view of new grounds of rejection over Rosenberg et al. US 5152790.
Applicant’s arguments with respect to claims 3 and 5 have been considered but are moot in view of new grounds of rejection over Rosenberg et al. US 5152790 in view of El Attrache et al. US 2002/00213608.
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of new grounds of rejection over Rosenberg et al. US 5152790 in view of Lewis US 5368595.
Applicant’s arguments with respect to claim 19 have been considered but are moot in view of new grounds of rejection over Rosenberg et al. US 5152790 in view of Abrams et al. US 2004/0138706.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 7, 8, 9, 10, 12, 14-18, 20, 21, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenberg et al. US 5152790.
Regarding claim 1, Rosenberg et al. discloses a method of knotless tissue fixation comprising: securing a suture 46 to tissue 24 to be fixated; inserting an implant 20, that is connected to the suture (figure 3), into bone by using a driver 60, wherein when the implant 20 and a cannulated fixation device (18/22, figure 4) that is longer axially than the implant are loaded on the driver (figure 5), the cannulated fixation device is configured to swivel relative to the implant (column 2, lines 29-40, column 4, lines 12-19; implant, or ring 20, is rotatable around the cannulated fixation device portion including the insert and sleeve) and has a first width representing a maximum outer width of the entire cannulated fixation device (figure 4, maximum outer width being the outer width of the threaded portion 30); anchoring the suture and the implant to the bone by rotating and advancing the cannulated fixation device on the driver and into the bone (column 2, lines 52-56; column 4, lines 48-56; the cannulated fixation device is rotated into the bone, while suture is attached through opening 50 of ring implant, figure 5, while the anchor or ring is loose and does not turn with the rest of the assembly); and removing the driver, such that the suture, the implant, and the cannulated fixation device are secured and the tissue is fixated to the bone without tying any knots in the suture during the knotless tissue fixation (anchor assembly to implanted comprises the insert member 18, threaded sleeve 22, and ring implant 20 wherein the suture is connected to attach to a graft once implanted and left without the driver 60, figure 4; Examiner note that it is not explicitly disclosed that the driver is removed, however, it is disclosed that the assembly being implanted (18, 34, and 20, may be adjusted later by inserting the driver 60 once again, column 5, lines 13-30, implying that it was once removed after the anchor assembly was implanted into the bone initially) and while the maximum outer width of the entire 
Regarding claim 2, Rosenberg et al. discloses the cannulated fixation device is an interference screw (screw sleeve 22 with threads 30). 
Regarding claim 7, Rosenberg et al. discloses connecting the suture, that is attached to the tissue, to the implant (suture 46 is attached to tissue 24 and attached through opening 50 in implant 20, figure 3).  
Regarding claim 8, Rosenberg et al. discloses when the suture is anchored to the bone, the implant and the cannulated fixation device fit together in axial alignment (figures 2, 4 and 5). 
Regarding claims 9 and 20, Rosenberg et al. discloses wherein when the suture is anchored to the bone, the implant and the cannulated fixation device engage one another via a snap fit connection (column 5, lines 46-49, ring or implant 20 may be snapped onto or formed over the flange 40 of the cannulated fixation device).  
Regarding claim 10, Rosenberg et al. discloses the implant being detachable from the cannulated fixation device (figure 2, ring 20 is placed on insert 18 and may be detached prior to securing the insert and threaded sleeve for implantation).
	Regarding claim 12, Rosenberg et al. discloses wherein at least part of the implant is wider than at least part of the cannulation through the cannulated fixation device (figure 4, implant ring 20 fits over the insert 18), forming a rigid abutment therebetween that prevents the implant from passing entirely through the cannulated fixation device (figure 4, implant 20 slides over insert body 38, flange 40 forms an abutment to abut portion 48 of the implant).  

    PNG
    media_image1.png
    337
    586
    media_image1.png
    Greyscale
Regarding claims 14-16, Rosenberg et al. discloses the implant comprises a central portion and two arms extending from the central portion, wherein the two arms extend distally from the central portion to form a forked tip of the implant, wherein the forked tip of the implant is configured to capture the suture attached to the tissue (see annotated figure 4 below).  

	Regarding claim 17, Rosenberg et al. discloses wherein the suture is anchored to the bone by rotating and advancing the cannulated fixation device without excessive rotation of the implant and suture (column 4, lines 48-56; the implant ring which holds the suture attachment does not rotate with the driver in order to prevent damage to the graft).  
	Regarding claim 18, Rosenberg et al. discloses wherein the implant is releasably attachable to a distal end of the driver (figure 3 shows prior to inserting the cannulated rod 64 into the opening 44 of the cannulated fixation, figure 5 shows the components being attached during insertion into the bone, once insert assembly is placed, the driver 60 is removed and the anchor left within the bone).
	Regarding claim 21, Rosenberg et al. discloses wherein, when the implant is connected at a first end of the cannulated fixation device (figure 4), the implant does not extend past an opposite second end (second end 34) of the cannulated fixation device (figure 4, implant 20 ends prior to the start of the second end having the threaded sleeve 22).  
 at least part of the implant is wider than at least part of the cannulation through the cannulated fixation device (figure 4, implant ring 20 fits over the insert 18), forming a rigid abutment therebetween that prevents the implant from passing entirely through the cannulated fixation device (figure 4, implant 20 slides over insert body 38, flange 40 forms an abutment to abut portion 48 of the implant).  
.   



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al. US 5152790 in view of El Attrache et al. US 2002/0013608.
Regarding claim 3, Rosenberg et al. discloses wherein the driver includes a cannulated rod 64, the cannulated rod having a tip adapted to accept the implant to allow the implant to be loaded onto the rod and be fully seated on an end of the shaft of the driver (column 4, lines 28-31, figure 5, end of the shaft is dimensioned to fit within opening 44), the cannulate rod being attached to a handle, but fails to disclose the cannulated rod passing slidably and rotatably through a cannulated driver assembly of the driver.
However, El Attrache et al. discloses a method of knotless tissue fixation comprising: securing a suture 62 to tissue 60 to be fixated (figure 16); inserting an implant 70 with a driver 30 (figures 16, 17; paragraphs 0045-0046), the driver includes a cannulated rod passing slidably and rotatably through a cannulated driver assembly 40 of the driver (figures 8-10, paragraph 0035, 0037) for covering the cannulated rod 38 and holding and positioning the thumb pad 41, and guide the insertion of a screw into the bone.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rosenberg et al. with a cannulated driver assembly, the cannulated rod passing slidably and rotatably through the cannulated driver assembly, as taught by El Attrache et al., to provide a covering of cannulated rod and additional positioning and guides for insertion of the implant. 
.  
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al. US 5152790 in view of Lewis US 5368595.
Regarding claim 11, Rosenberg et al. discloses wherein the suture comprises a plurality of sutures (46, 46’, figure 3), but fails to disclose the suture comprising a plurality of loops.  
However, Lewis discloses an implant having a suture for connecting tissue, a suture 41 comprising a plurality of suture loops (figure 3B) by providing a braided suture, which would comprise a plurality of loops, in order to provide a higher tensile strength while still being supple and workable (column 1, lines 37-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rosenberg et al. with braided or looped sutures to connect tissue, as taught by Lewis, in order to increase the tensile strength while still being supple and workable.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al. US 5152790 in view of Abrams et al. US 2004/0138706.
Regarding claim 19, Rosenberg et al. discloses a method essentially as claimed as discussed above, but fails to disclose wherein at least part of the implant is insertable into the distal end of the driver.  
Abrams et al. teaches an knotless anchor assembly for delivering an implant 100 being mounted with a driver 50 (figure 3), at least part of the implant being insertable into the driver end of the driver (figure 3, portion 1 is inserted within the collar 6/8 of driver 50, paragraph 0041) to hold the implant while the push rod pushes the locking body 75 into the bone to secure the suture (figures 2c, 4, 5, 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771